Title: From Benjamin Franklin to John Paul Jones, 21 August 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,Passy, Augt. 21. 1780.
I received a few Days since a Letter from M. De Sartine which I have mislaid, or would send you a Copy you have however the answer enclosed, by which you will perceive the purport of it. This Day the Captain of the Madame has been with me, and left an account of the Advances, which appeard to me very high, and I proposed to return the Men; but he seem’d not to desire that chusing rather to have the Money. I am eternally perplext with this sort of Business and overwhelmed with the Expence. I now repent having been persuaded to join in asking for the Ariel, as the Charge of her outfit is likely to be infinitely more than the Value, of the freight of what she can carry, by which she appears to be an improper Vessel and besides I see no likelihood of her ever sailing. I cannot understand why the prize money is not paid. I am always told that Orders have been given to pay it. It is an affair I never had anything to do with, and wish to keep my hands clear of all such money as long as I live, for I have long since observed that the Receivers and payers are subject to much suspicion, and Censure, and have more Trouble than Profit.—If there are Difficulties that cannot be got over but by Time, it does not seem to me just that our Vessel should be detained in Port at an immense charge to the States, on acct. of the Claims of a few men upon their agents Arising from their Service in another Ship.— If they chuse to stay in France till the Claims can be adjusted it seems to me they should be set on Shore to wait the Event at their own Expence; and if the Ship cannot sail without their Help, then let us return her to the Government; and find some other Way to convey our Goods. I am sorry for the poor Men, and wish I could remedy their Case, but I do not see how; the affair not being, & having never been in my Hands. I nevertheless advanc’d to you a Thousand Louis d’ors to be apply’d in relieving and satisfying them for the Present which I suppose you applied accordingly tho’ I have not yet received your account of the Application, that advance it seems has had no Effect and I can do no more. M. Chaumont tells me, that the Money would have been paid long since, if you had by a proper Muster Roll made the Sum Due appear. I understand you have now furnished such a Roll to Mr. ——— Let me know what is done in Consequence, and whether you can get the Vessel out or not, for we cannot longer go on in this Mad Management. I am ever, with great Regard, Sir,
Comme. Jones.
